department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no sep a tbr rat hs legend taxpayer a spouse b ira x ira y custodian c custodian d state g dear this letter is in response to your ruling_request dated date as supplemented by your letter of date regarding a change in the applicable life expectancy for purposes of determining your required_minimum_distribution from ira y in taxpayer a designated spouse b as the sole beneficiary under ira x however taxpayer a was not married to spouse b in since spouse b was a non-spouse beneficiary of taxpayer a in the applicable divisor under the minimum distribution incidental benefit requirement of proposed sec_1_401_a_9_-2 was used to determine the applicable life expectancy instead of the applicable joint life expectancies in sec_1_72-9 on date taxpayer a and spouse b were married in state g and have provided the internal_revenue_service with a marriage certificate to such effect the applicable divisor under the minimum distribution incidental benefit requirement of proposed sec_1_401_a_9_-2 continues to be used to determine the payout period with respect to taxpayer a under ira x in calendar_year taxpayer a transferred his ira account from ira x to ira y and changed his ira custodian from custodian c to custodian d taxpayer b was and remains the sole beneficiary of taxpayer a's ira y based on the foregoing facts and representations you request a ruling that effective for the calendar_year you may change the life expectancy for purposes of determining your minimum distribution to the applicable joint life expectancies of yourself and spouse b as set forth in sec_1_401_a_9_-9 sec_408 of the internal_revenue_code provides that the term individual_retirement_account ira means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries code sec_408 provides that an ira’s written governing instrument creating the trust must have rules similar to the rules of sec_401 a and the incidental death_benefit requirements of sec_401 that are applicable to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 of the code provides that the entire_interest of the participant- i will be distributed to the participant not later than the required_beginning_date or ii will be distributed not later than the required_beginning_date over the life of such participant or over the lives of the participant and a designated_beneficiary or over a period not extending beyond the life expectancy of such participant of the life expectancy of the participant and a designated_beneficiary sec_1_401_a_9_-5 q a-1 a provides that if an employee's accrued_benefit is in the form of an individual_account the minimum amount required to be distributed for each distribution calendar_year is equal to the quotient obtained by dividing the account by the applicable distribution period sec_1_401_a_9_-5 q a-4 a provides that except as provided in paragraph b of this a-4 the applicable distribution period for required minimum distributions for distribution calendar years up to and including the distribution calendar_year that includes the employee's date of death is determined using the uniform lifetime table in section a-2 of a -9 for the employee's age as of the employee's birthday in the relevant distribution calendar_year sec_1_401_a_9_-5 q a-4 b provides that if the sole designated_beneficiary of an employee is the employee's surviving_spouse for required minimum distributions during the employee's lifetime the applicable distribution period is the longer of the distribution period determined in accordance with paragraph a of this a-4 or the joint life expectancy of the employee and spouse using the employee's and spouse's attained ages as of the employee's and the spouse's birthdays in the distribution calendar_year the spouse is sole designated_beneficiary for purposes of determining the applicable distribution period for a distribution calendar_year during the employee's lifetime only if the spouse is the sole beneficiary of the employee's entire_interest at all times during the distribution calendar_year the joint and last survivor table is found at sec_1_401_a_9_-9 of the regulations at q a-3 sec_1_401_a_9_-8 q a-5 provides that except as otherwise provided in a-6 a of this section in the case of distributions of a portion of an employee's benefit payable to a former spouse of an employee pursuant to a qualified_domestic_relations_order for purposes of sec_401 an individual is a spouse or surviving_spouse of an employee if such individual is treated as the employee's spouse under applicable state law the section entitled calculation simplification to the preamble to the treasury regulations for required distributions from retirement plans issued on date federal_register provides that for lifetime distributions the marital status of the employee is determined on january each year taxpayer a and spouse b were married in state g in and have represented to us that they continued to be married on date spouse b is the sole beneficiary of ira y accordingly we rule that the applicable distribution period for purposes of determining the required_minimum_distribution from ira y for taxpayer a in calendar_year is the joint life expectancy of taxpayer a and spouse b using taxpayer a's and spouse b's attained ages as of their respective birthdays in the distribution calendar_year which life expectancy may be found in sec_1_401_a_9_-9 of the regulations at q a-3 said joint and last survivor table may continue to be used by taxpayer a as long as taxpayers a and b remain married in accordance with the requirements of the regulations under code sec_401 this ruling letter assumes that taxpayer a's iras x and y have met the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by enclosures deleted copy of letter_ruling form_437 alan pipkin manager employee_plans technical group
